           Case 7:20-cv-00156 Document 98 Filed on 08/17/21 in TXSD Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

    UNITED STATES OF AMERICA,                          §
                                                       §
                               Plaintiff,              §
                                                       §
    v.                                                 §        CASE NO. 7:20-CV-156
                                                       §
    7.089 ACRES OF LAND, MORE OR LESS,                 §
    SITUATE IN HIDALGO COUNTY,                         §
    STATE OF TEXAS; AND PAULA                          §
    OCHOA, et al.,                                     §
                                                       §
    Defendants.                                        §


               ADVISORY TO THE COURT REGARDING DOCKET NUMBER 97

         COMES NOW THE UNITED STATES OF AMERICA (hereinafter “United States”) and

submits the following Advisory to the Court Regarding Docket Number 97 to advise the Court

that paragraph 4 incorrectly identifies Defendant San Juanita Farias as “Defendant San Juanita

Garza Garcia.”

         1. WHEREAS the United States initiated this action on June 12, 2020 by filing a Declaration

            of Taking 1 and Complaint in Condemnation2 to acquire a fee simple interest in 7.089 acres

            of land, more or less, located in Hidalgo County, Texas, identified as Tract RGV-MCS-

            2026-1 (hereinafter “Subject Property”).

         2. The United States learned that Defendant Paula Ochoa died on July 20, 2021 and

            subsequently filed an Unopposed Motion to Substitute Party Defendant 3 for Defendant

            Paula Ochoa.



1
  Dkt. No. 2.
2
  Dkt. No. 1.
3
  Dkt. No. 97.

                                                  1 of 2
     Case 7:20-cv-00156 Document 98 Filed on 08/17/21 in TXSD Page 2 of 2




   3. The United States subsequently found that in paragraph 4 of its Unopposed Motion to

       Substitute Party Defendant the motion incorrectly identifies “Defendant San Juanita Garza

       Garcia” when it should state the correct name as “Defendant San Juanita Farias.”

   4. The United States will be more cautious in future filings to avoid mistakes such as this in

       the future.

   5. Accordingly, the United States advises the Court that paragraph 4 of Docket Number 97

       paragraph 4 incorrectly identifies Defendant San Juanita Farias as “Defendant San Juanita

       Garza Garcia.”

                                                      Respectfully submitted,

                                                      JENNIFER B. LOWERY
                                                      Acting United States Attorney
                                                      Southern District of Texas

                                            By:       s/ Roland D. Ramos____________
                                                      ROLAND D. RAMOS
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3458120
                                                      Texas Bar No. 24096362
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Roland.Ramos@usdoj.gov
                                                      Attorney in Charge for the United States of
                                                      America

                               CERTIFICATE OF SERVICE

       I, Roland D. Ramos, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on August 17, 2021, a copy of the foregoing was served on all parties in

accordance with the Federal Rules of Civil Procedure.

                                            By:       s/ Roland D. Ramos____________
                                                      ROLAND D. RAMOS
                                                      Assistant United States Attorney


                                             2 of 2
